Smith, C. J.,
(after stating the case). Whether the testimony was intrinsically obnoxious to objection, it being but a limitation upon the authority conferred upon the agent or not, it is wholly irrelevant to the issue, and its rejection was harmless. It does not tend to disprove the arrangement by which the trust was created, nor impair the force of the other testimony upon the point. The previous contract is unaffected by the directions which restrict the amount which the agent was not at liberty to bid, and as a matter between .them, ought not to be heard to the prejudice of the defendant.
That a trust was raised upon the agreement found by the *163jury, is established by the case of Mulholland v. York, 82 N. C., 510, and this is sufficient authority for the ruling.
There is no error, and the judgment is affirmed.
No error. Affirmed.